Citation Nr: 0112143	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had recognized service from October 7, 1941 to 
April 8, 1942 and from March 6, 1945 to May 5, 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  The RO denied the veteran's claim for 
entitlement to service connection for ischemic heart disease.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
did not have localized edema while a prisoner of war (POW) 
with the Imperial Japanese government. 

2.  Heart disease was not shown during active service or 
during the initial post-service year, and arteriosclerotic 
heart disease (ASHD), i.e., ischemic heart disease, was first 
diagnosed many years after separation.  

3.  The veteran has not submitted or identified probative 
medical evidence that he was treated for beriberi heart 
disease during active service, or competent and probative 
medical evidence that relates post-service ASHD or ischemic 
heart disease to any incident or event of active service.  


CONCLUSION OF LAW

Ischemic heart disease was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An administrative decision from February 1995 (finally 
approved in July 1995) determined that the veteran had more 
than 30 days of POW service.  Although the specific dates 
could not be accurately ascertained it was conceded that his 
confinement exceeded 30 days.  

A physical examination report from April 1945 noted ringworm 
on the buttocks and scabies of the feet and legs.  Otherwise 
the lower extremities were normal as was the cardiovascular 
system.  Blood pressure was 120/80.

The veteran's Affidavit for Philippine Army Personnel signed 
by him in December 1945 noted that the veteran claimed only 
malaria and not beriberi heart disease or ischemic heart 
disease.  He also stated POW status to be from April 9, 1942, 
through May 20, 1942.

A physical examination report from April 1946 noted that the 
veteran's heart was normal.  The arteries, skin and feet were 
normal.  There was no indication of lower extremity edema.  
Blood pressure was 100/60.

A copy of a physician's affidavit from S.B.D., signed in July 
1947 and submitted in November 1999, noted that he treated 
the veteran for malaria from May 22, 1942 to September 1943.  
There was no indication of treatment for beriberi or ischemic 
heart disease.  

In the veteran's original VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in May 1994 
he reported arthritis of the legs and "bundle branch 
block."  In another 21-526 submitted in July 1994 the 
veteran reported that he suffered malaria, a head injury, 
dysentery and pulmonary infection.  He did not report any 
beriberi, ischemic heart disease or leg problems, edema or 
swelling in service.  

In a statement from July 1994 the veteran related various POW 
experiences.  He reported being underfed and that he was weak 
and sickly.  He said there was rampant sickness in his area 
such as malaria, dysentery and malnourishment.  In a 
statement from December 1994 the veteran related his POW 
experiences.  He reported that he incurred malaria but did 
not mention beriberi or ischemic heart disease or swelling of 
the legs.  

The veteran submitted electrocardiograph (EKG or ECG) reports 
from 1984 to 1994 and prescription forms.  The EKGs from 1984 
to 1986 were abnormal and showed left axis deviation 
consistent with left anterior hemiblock and incomplete right 
bundle branch block.  An EKG from May 1994 noted an 
impression of left anterior block and prominent anterior 
forces with a question of right ventricular hypertrophy or 
posterior myocardial infarction.  

In March and April 1996 the veteran underwent a series of VA 
examinations.  On the general medical examination there was 
no edema or swelling of the lower extremities or feet at that 
time.  A diagnosis was made of arteriosclerotic heart 
disease, Class III.  On an affiliated POW protocol 
examination, the veteran was noted to not have hypertension.  
He reported chest pain/discomfort and shortness of breath.  
There was no murmur and no edema.  No additional relevant 
diagnoses were made with respect to the cardiovascular 
system.  A chest x-ray noted atheromatous aorta.  The cardiac 
diameter was apparently within normal limits.  The EKG showed 
left anterior hemiblock.  

The veteran filled out a VA Form 10-0048, Former POW Medical 
History in March 1996.  He reported beriberi in service.  He 
also reported symptoms including chest pain, rapid heart 
beat, skipped or missed beats, numbness or weakness in the 
legs, and aches and pains in the muscles and joints.  He 
denied joint swelling but did not give any answer as to 
whether or not he had swelling of the legs and/or feet.  He 
also left blank whether or not he had swelling of the 
muscles.  

In June 1996 the veteran filled out another VA Form 10-0048.  
He again asserted that he had beriberi in service.  He again 
reported symptoms including chest pain, rapid heart beat, 
skipped or missed beats, numbness or weakness in the legs, 
and aches and pains in the muscles and joints.  He denied 
joint swelling this time and also denied swelling of the legs 
and/or feet.  However this time he claimed swelling of the 
muscles.  

Medical statements from Veterans Memorial Medical Center 
dated April 1999 indicated that the veteran had been treated 
from 1984 to present for arteriosclerotic heart disease with 
left anterior hemiblock.  An EKG showing left anterior 
hemiblock was also submitted.  

In November 1999 the veteran submitted another affidavit from 
Dr. S.B.D., who claimed that sometime in March 1944 he had 
occasion to treat the veteran.  The physician noted that the 
veteran complained of swollen legs and feet and extreme 
physical weakness and the likes with inability to climb 
stairs or even walk on level surfaces.  On examination his 
diagnosis was that the symptoms were the effects of severe 
malnutrition and beriberi which developed into a 
cardiovascular disease.  He treated the veteran from March 
1944 to December 1945.  

The veteran testified at a hearing at the RO in November 
1999.  He stated that he had been suffering from 
arteriosclerotic heart disease (ASHD) since the 1980's and 
understood that it could be considered ischemic heart disease 
for former POWs.  The Hearing Officer explained that this 
could only be considered a POW disability if he experienced 
localized edema during captivity.  The Hearing Officer also 
informed the veteran that he had denied swelling of the legs 
and/or feet in his VA Form 10-0048 and his claim was denied 
for that reason.  

The veteran testified that on that form he stated that he 
suffered from beriberi in captivity and had symptoms such as 
numbness and weakness in the legs.  He also testified that he 
remembered that his legs and knees were swollen along with 
some parts of his arms.  When he was released from captivity 
the same problems recurred.  He consulted his doctor, S.B.D., 
for medical care and treatment.  The Hearing Officer informed 
the veteran that the report submitted showed treatment after 
his release as a POW.  He was informed that he needed 
competent evidence of localized edema in captivity.  

The veteran reiterated that beriberi with associated swelling 
of the lower extremities started while he was a POW.  He 
maintained that as he did not receive treatment in service 
his symptoms were still with him when he got home.  He 
treated himself with herbal medications and then consulted 
with Dr. S.B.D. from March 1944 to December 1945.  He 
reported that he had chest pains, shortness of breath and 
fatigability.  

In a December 1999 statement the veteran wrote "I really had 
beri-beri while I was imprisoned and I had swelling of both 
legs and feet."  He contended that he only made a mistake in 
answering the form 10-0048 because he did not fully 
understand what he was answering.  He noted that he was 80 
years old at that time and was suffering from memory loss.  

In May 2000 a field examination was conducted for an 
interview of Dr. S.B.D. and to obtain any treatment records 
that he might have.  The doctor stated at his interview that 
he retired in 1984 and disposed of his treatment records at 
that time.  

The interviewer asked about the veteran, and the doctor 
recalled that he treated the veteran from 1970 to 1980.  He 
did not recall the diagnoses made during that time.  When 
asked about the 1947 and 1999 affidavits the physician 
authenticated his signature on them.  He claimed that he 
could not recall the veteran's specific diagnoses because of 
the large number of patients he had treated.  It does not 
appear that the field examiner asked the doctor how he 
recalled the information asserted in the affidavits; if so, 
it was not listed in the field interview report.  

The interviewer indicated that he learned that the veteran's 
mother was the first cousin of the physician and that he and 
the veteran were formerly neighbors.  The interviewer 
concluded that at the age of 90 the doctor was still 
physically and mentally sound.  His mind was still sharp and 
he did not show any signs of mental impairment.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

If a veteran is: (1) A POW and; (2) as such was interned or 
detained for not less than 30 days, beriberi heart disease 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c).  A note to the section 
indicates that for purposes of this section, the term 
"beriberi heart disease" includes ischemic heart disease in 
a former POW who had experienced localized edema during 
captivity.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The note was added by final rule in July 
1994 effective August 24, 1993.  59 Fed. Reg. 35464, (July 
12, 1994).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to service connection for ischemic heart disease 
and that the duty to assist has been satisfied in this 
instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran as well as authorized by him to be obtained.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent statement of the 
case was issued to the veteran.  However, the Board finds 
that the veteran is not prejudiced by its consideration of 
his claim pursuant to this new legislation without it first 
being considered by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

A remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim.  VA has 
already met all obligations to the veteran under this new 
legislation.  Moreover, the veteran has been afforded the 
opportunity to submit evidence and/or argument on the merits 
of the issue on appeal, and has done so.  

VA and non-VA records, records pertinent to service, and an 
examination report are all contained in the claims folder.  
The veteran has been advised by the Hearing Officer of the 
evidence needed to support his claim.  There is no indication 
that additional pertinent treatment records exist and the 
veteran has not authorized release of additional non-VA 
records.  

Initially, the veteran has been determined to have been a POW 
of the Imperial Japanese Army stated by him to be from April 
9, 1942, through May 20, 1942.  Since this period exceeds 30 
days, the veteran is entitled to consideration of presumptive 
service connection for disabilities listed in 38 C.F.R. 
§ 3.309.  

In the present case, the veteran has submitted evidence of a 
current disability.  The post-service medical evidence 
includes VA and private medical evidence showing the veteran 
currently has ASHD.  The private medical records dated from 
January to April 1984 show a diagnosis of rule out ischemic 
heart disease and subsequent diagnoses of ASHD.  ASHD was 
also diagnosed in September 1984.  During the veteran's POW 
protocol examination in 1996, the diagnoses included ASHD.  
Finally, the private records show continued treated for ASHD 
through April 1999.  

Since the veteran is shown to have had more than 30 days of 
confinement as a POW and he has current demonstrated ASHD, 
i.e., ischemic heart disease, the applicable regulations 
provide for presumptive service connection for residuals of 
beriberi heart disease, which includes ischemic heart 
disease, where there is evidence of "localized edema" 
during captivity.  38 C.F.R. § 3.309(c).  

The probative evidence fails to establish that the veteran 
had experienced localized edema during his captivity from 
April 9, 1942, through May 20, 1942.  Although the veteran 
now claims that he did experience localized edema while a 
POW, his current statements and testimony are inconsistent 
with prior evidence concerning this issue.  For example, 
although he now claims to have sustained beriberi heart 
disease during captivity and received treatment during his 
subsequent period of active military service, service 
department medical examinations performed coincident with 
service do not show residuals of beriberi heart disease, 
including ischemic heart disease.  On physical examination in 
April 1945 the cardiovascular system was normal.  On physical 
examination in April 1946 the heart and arteries were normal 
and a chest x-ray examination was negative.  Important is the 
fact that during the latter examination, the veteran reported 
a history of treatment for malaria in 1942 but he did not 
allege having experienced localized edema during captivity.  
In addition, in his December 1945 Affidavit for Philippine 
Army Personnel, the veteran reported treatment by Dr. S.B.D. 
for malaria in May 1942; however, he did not allege having 
experienced localized edema during captivity or otherwise 
allege to have been treated for beriberi heart disease by Dr. 
S.B.D. during active service.  

There is other evidence of record that casts doubt on the 
veteran's credibility on the issue as to whether he 
experienced localized edema during captivity or that he 
sought treatment for beriberi heart disease during active 
service.  When completing his original application for VA 
benefits in May 1994, the veteran did not claim treatment for 
heart disease prior to 1981.  He listed treatment during 
service as "N/A".  In his July 1994 statement specifically 
addressing medical problems experienced during captivity, the 
veteran did not claim having experienced localized edema 
during that time.  In the accompanying application for VA 
benefits, the veteran alleged in-service medical treatment 
for conditions other than heart disease.  In an August 1998 
statement he specifically stated that his heart condition had 
manifested and been diagnosed only since the 1980's.  
Finally, the veteran completed POW medical histories in March 
and June 1996.  In these histories the veteran denied having 
experienced swelling in his joints during captivity.  In the 
June 1996 history the veteran also denied having experienced 
swelling of the legs and/or feet during captivity.  

The veteran testified that he experienced swelling of his 
lower extremities while he was a POW and that he continued to 
have such symptoms subsequent to his release.  Tr., p. 2.  
This testimony is inconsistent with the prior evidence of 
record.  This testimony is made in connection with pecuniary 
interest and it also comes only after the veteran was advised 
in the August 1996 rating decision that there must be 
evidence of localized edema during captivity for presumptive 
service connection for ischemic heart disease.  The same can 
be said for the veteran's December 1999 statement, in which 
he claims that he did have swelling of his legs and feet 
during captivity but that he made a mistake and did not fully 
understand the questions when he completed POW medical 
histories in March and June 1996.  This is self-serving and 
is alleged only after notice of the need to have had 
localized edema during captivity for a presumption in favor 
of service connection.  It is also not supported by those 
histories since there is no indication that he had difficulty 
completing the remainder of those histories.  For all the 
above reasons, the Board finds that the veteran's current 
statements and testimony regarding having experienced 
localized edema during captivity are untrustworthy and not 
entitled to probative value.  The Board finds that the 
preponderance of the evidence shows that the veteran did not 
have localized edema while a POW with the Imperial Japanese 
government.  Therefore, service connection for ASHD, i.e., 
ischemic heart disease is not warranted on a presumptive 
basis under 38 C.F.R. § 3.309.  

The next question is whether the veteran's current heart 
disease is directly related to active service.  Heart disease 
was not shown during active service during the service 
medical examinations performed at that time.  On physical 
examination in April 1945 the cardiovascular system was 
normal.  On physical examination in April 1946 the heart and 
arteries were normal and a chest x-ray examination was 
negative.  The probative medical evidence does not show a 
diagnosis of heart disease during the initial post-service 
year, and ASHD, i.e., ischemic heart disease, was first 
diagnosed many years after separation.  

In support of the veteran's claim is the November 1999 
affidavit from Dr. S.B.D., which alleges that the veteran 
complained of swollen legs and feet in March 1944.  Apart 
from the fact that this allegation is wholly unsupported by 
the documentary evidence at the time of the claimed events, 
this would not support a claim for presumptive service 
connection because that allegation that the veteran 
complained of swollen legs and feet in March 1944 post-dates 
the period when he was a POW.  The Board also rejects the 
probative value of the November 1999 affidavit, insofar as, 
Dr. S.B.D. alleges that he treated the veteran for beriberi 
heart disease during active service.  The reason is that the 
current affidavit, is not supported by actual treatment 
records and is being recalled by memory over 50 years after 
the alleged events.  There is also the fact that Dr. S.B.D.'s 
statement is inconsistent with a prior affidavit of treatment 
for malaria that was completed in July 1947.  That affidavit 
would have post-dated the alleged diagnosis and treatment for 
beriberi heart disease from 1944 to 1945, yet the July 1947 
affidavit shows that he only treated the veteran for malaria 
prior to that time.  In fact, the July 1947 affidavit is 
consistent with the December 1945 Affidavit for Philippine 
Army Personnel, in which the veteran reported treatment by 
Dr. S.B.D. for malaria in May 1942, but he did not allege to 
have been treated for beriberi heart disease or any other 
condition by Dr. S.B.D. during active service.  The Board 
also notes that during the May 2000 field investigation, Dr. 
S.B.D. stated that he only treated the veteran three or four 
times between 1970 and 1980.  He also stated that although 
his signature on the November 1999 affidavit was genuine, he 
could not recall the contents of that affidavit and he could 
not recall his specific diagnosis of the veteran due to the 
large number of patients he had treated during his entire 
practice.  Finally, the evidence shows that Dr. S.B.D. is 
related to the veteran's mother and that he and the veteran 
were former neighbors.  Given the inconsistency between the 
July 1947 affidavit, the medical examination findings during 
active service, and the statements of the veteran completed 
coincident with active service, it appears that the November 
1999 affidavit was created to assist the veteran in obtaining 
service connection compensation benefits, rather than a true 
statement of the veteran's medical status during active 
service.  Consequently, the Board finds that the November 
1999 affidavit is without any probative value in determining 
whether the veteran either had beriberi heart disease during 
active service or whether his current diagnosis of ASHD, 
i.e., ischemic heart disease is attributable to any incident 
or event of active service.  

The question whether the veteran's post-service ASHD, i.e., 
ischemic heart disease is the result of beriberi heart 
disease or some other event of active service is a question 
of medical etiology or diagnosis.  The post-service medical 
diagnosis of ASHD is made in the 1980's and none of the 
probative post-service medical evidence relates that 
diagnosis to active service.  The only other evidence 
relating heart disease to service consists of statements and 
testimony from the veteran.  This cannot constitute competent 
medical evidence since the veteran as a lay witness cannot 
render medical opinions on causation or etiology.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

For these reasons, the Board finds that the veteran has not 
submitted or identified probative medical evidence that he 
was treated for beriberi heart disease during active service, 
or competent and probative medical evidence that relates 
post-service ASHD or ischemic heart disease to any incident 
or event of active service.

The Board concludes that ischemic heart disease was not 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).  



ORDER

Entitlement to service connection for ischemic heart disease 
is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

